DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5 in the reply filed on 11/3/2022 is acknowledged.  The traversal is on the ground(s) that because the claims of Groups I, II, and III are of such a related nature, it would not be a burden on the Examiner to search for references related to each alleged group.  This is not found persuasive because searches of the distinct inventions would not necessarily overlap since the inventions are classified separately.  Furthermore, product and process claims require different search strategies because limitations are interpreted differently in product and process claims.  Art which reads on one set of claims does not necessarily read on another set of claims.  In the instant case, and as an example, the Freeman reference (US 4,006,581) is considered to teach all the structural limitations in product claim 1 and to be capable of performing all the functional limitations in product claim 1 (see prior art rejection below).  However, since Freeman is concerned with fruit picking—rather than egg grasping—this reference does not necessarily teach the claimed steps recited in non-elected process claim 6 (interacting with an egg).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US 4,006,581).
Consider claim 1.  Freeman teaches an article Freeman teaches that grasp device, comprising:  a body (portion of 10 below upper bead 32); and a plurality of elongated members (18, 20, 22, 24) extending from the body and being interlaced to form a sheath capable of retaining an article, the sheath having a distal end (upper end in fig. 2) and a proximal end (lower end in fig. 2) at which the elongated members are operably engaged with the body (via 28 and 38), the elongated members cooperating to define an opening (see fig. 5) at the distal end through which an article is received when the elongated members engage and deflect about an article such that the article is seated within the sheath (see figs. 4 and 6), each elongated member having a pair of leg segments (proximate 28 and 38; see figs. 2 and 3) extending from the body, and each elongated member further having an arcuate segment (portion of 18, 20, 22, 24 which is above 28; see figs. 2 and 3) connecting the pair of leg segments, each arcuate segment intersecting multiple other arcuate segments to form the opening at the distal end (see figs. 2 and 5).  Freeman’s device is capable of grasping an egg.  Please MPEP 2115 regarding article worked upon in apparatus claims.
Consider claim 2.  Freeman teaches that each elongated member is formed of a resilient material (piano wire; see column 1, line 29).
Consider claim 3.  Freeman teaches that each elongated member is formed of a flexible wire (piano wire; see column 1, line 29) and loop shaped (see fig. 3).
Consider claim 4.  Freeman teaches a release device (14, 16) configured to release the article from the sheath.
Consider claim 5.  Freeman teaches a shroud (portion of 10 above upper bead 32) at least partially covering the sheath.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,448,619.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use equivalent language and the instant claims encompass the patented claims.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,122,779.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims use equivalent language and the instant claims encompass the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The attached PTO-892 lists references which teach various devices for grasping an article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652